OPINION OF THE COURT
Per Curiam.
Robert T. Hartmann has submitted affidavits dated July 18, *2761988, and August 2,1988, respectively, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Hartmann was admitted to the practice of law by the Appellate Division, First Judicial Department, on March 17,1964.
Mr. Hartmann acknowledges that he is the subject of an investigation by the Grievance Committee for the Ninth Judicial District concerning allegations, inter alia, that he neglected legal matters entrusted to him, wrote checks on a closed escrow account, and convinced a client to invest money with him and was unable to return all of the money to the client, as a result of which he was forced to sign a confession of judgment in an amount in excess of $40,000.
Mr. Hartmann indicates that he could not successfully defend himself on the merits against the charges outlined above, that his resignation is submitted freely and voluntarily, that he is not being subjected to coercion or duress, and that he is fully aware of the implication of submitting his resignation. Chief Counsel for the Grievance Committee for the Ninth Judicial District has submitted a letter recommending the acceptance of the resignation.
Under the circumstances herein, the resignation of Robert T. Hartmann as a member of the Bar is accepted and directed to be filed. Mr. Hartmann is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law effective forthwith.
Mollen, P. J., Mangano, Bracken, Brown and Kooper, JJ., concur.
Ordered that the resignation of Robert T. Hartmann is accepted and is directed to be filed; and it is further,
Ordered that effective December 19, 1988, Robert T. Hartmann is disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Robert T. Hartmann shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, Robert T. Hartmann is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or *277employee of another, (2) from appearing as an attorney or counselor-at-law before any Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.